UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6318


ROBERT MCCOY BRADLEY,

                Petitioner - Appellant,

          v.

JOHN CARAWAY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-01917-RDB)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert McCoy Bradley, Appellant Pro Se. Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert McCoy Bradley, a federal prisoner,      appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.       We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.        Bradley v. Caraway, No.

1:12-cv-01917-RDB (D. Md. Feb. 6, 2013).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2